 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   GINA TOMASELLI, CSBN 267090
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5602
 7          Facsimile: (415) 744-0134
            E-Mail: Gina.Tomaselli@ssa.gov
 8          Attorneys for Defendant

 9
                                    UNITED STATES DISTRICT COURT
10
                        EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
11

12   THOMAS BARRON,                                 )
                                                    ) Case No. 2:19-CV-00119-EFB
13                         Plaintiff,               )
            v.                                      ) STIPULATION AND PROPOSED ORDER
14                                                  ) FOR EXTENSION OF TIME
     ANDREW SAUL,                                   )
15   Commissioner of Social Security,               )
                                                    )
16                         Defendant.               )
                                                    )
17

18
            IT IS HEREBY STIPULATED, by and between Thomas Barron (Plaintiff) and Andrew Saul,
19
     Commissioner of Social Security (Defendant), by and through their respective counsel of record, that
20
     Defendant shall have a second extension of time of thirty-five (35) days to file his Opposition to
21
     Plaintiff’s Opening Brief. The current due date is October 3, 2019. The new date will be November 7,
22
     2019. Defendant requests this extension because the attorney responsible for briefing this case has had
23
     another flare-up of her illness and has ten merits briefs due this month, a number of which cannot be
24
     further extended. This request is made in good faith with no intention to unduly delay the proceedings.
25
     The parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
26


                                                        -1-
 1                                   Respectfully submitted,

 2   Date: October 1, 2019     By:   /s/ Dana W. Duncan, PHV *
                                     DANA W. DUNCAN
 3                                   Attorney for Plaintiff
 4                                   (*As authorized by e-mail on October 1, 2019)

 5
     Date: October 1, 2019           MCGREGOR W. SCOTT
 6                                   United States Attorney
 7                                   /s/ Gina Tomaselli
                                     GINA TOMASELLI
 8
                                     Special Assistant United States Attorney
 9
                                     Attorneys for Defendant
10

11                                   ORDER

12        GOOD CAUSE APPEARING, PURSUANT TO STIPULATION, IT IS SO ORDERED.
     DEFENDANT SHALL FILE HIS OPPOSITION TO PLAINTIFF’S OPENING BRIEF MOTION
13   FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT ON OR
     BEFORE NOVEMBER 7, 2019.
14

15
     DATED: October 2, 2019.
16

17

18

19

20

21

22

23

24

25

26


                                          -2-
